Title: To George Washington from Thomas Proctor, 9 April 1781
From: Proctor, Thomas
To: Washington, George


                        
                            Sir
                            Philadelphia April 9th 1781
                        
                        It is with regret and pain that I have to sollicit your attention to a Subject which is of importance to me,
                            and which nothing but the attachment I bear to my family would induce me to mention to my General.
                        I was early engaged in the present struggles of my Country, and I pursued your Excellency’s fortunes at
                            periods which required fortitude and Constancy, and nothing has suported my Zeal more than a flattering hope, that in the
                            execution of my duty I had merited your Excellencys approbation, and not wishing to abate from the original ardour with
                            which I first engaged; I should still continue to persevere; did not the pressing calls of my family closely demand my
                            attention and care.
                        With a Cheirful acknowledgment of your goodness on every occassion, I pray your Excellency’s Leave to Resign
                            my Commission; and altho I am sensibly affected at this step, from a recollection of your Excellency’s Paternal affection
                            to all under your care, yet I have to assure you Sir, that when ever the good of America shall call for the Aid of her
                            inhabitants it shall be my Ambition to hasten to the field, with disinterested chearfulness, and bear a part with my
                            fellow Citizens, in their Righteous efforts, for Liberty, and Independence.Thus with unfeigned sentiments of regard for
                            your person; and desires for your future felicity, permit me the Honour to Subscribe my self Your Excellency’s most
                            Obedient and Devoted Humble Servant
                        
                            Thos Procter
                        
                        
                            P.S.
                            Sir
                            Inclosed are the Creditors Certificates that reside here, and I have requested my friend near Head
                                Quarters, to be so obliging as to procure a Certificate from the Auditor with the Grand Army, and present to your
                                Excellancy in my behalf; which with the inclosed may shew, that I am not indebted to the State of Pensylvania, or to
                                the United States and not having the paymaster’s vouchers, occassioned by his absence to shew I am not indebted to the
                                Regiment of Artillery Commanded by me, I here, beg my word of Honour to be accepted as my surity that I am not.
                            I would personaly have waited on your Excellency, but for my present disability of body, which I am
                                labouring under for some time past, & has indeed prevented me. most respectfully I am Yours
                        
                        
                            Thos Procter

                        
                    